Citation Nr: 9902638	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection on a direct basis for a 
disorder manifested by epigastric disturbance, claimed as 
ulcers and as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

The veteran has alleged that he had chronic epigastric 
distress during his period of active service and that the 
condition has persisted in postservice years,  He has 
variously claimed that the condition is an ulcer and is 
secondary to Agent Orange exposure.  In a statement received 
in November 1997, he said that he had received treatment for 
the condition at:  The VA Medical Center (VAMC) in Phoenix, 
Arizona, in the 1970s; VAMCs in Dallas and El Paso, Texas, in 
the 1970s and 1980s; the VAMC in Bonham, Texas, from 1985 to 
1987; and the VAMC in Kansas City, Missouri, in 1989 and 
1990.  

The RO requested treatment records from each of the VA 
medical facilities identified by the veteran.  The VAMC in 
Kansas City responded that no records were in storage.  The 
RO's request to the VAMC at El Paso, Texas, was returned by 
the United States Postal Service with the notation 
"forwarding order expired", and the RO apparently did not 
make a further request to that facility.  The claims file 
includes no responses from the VAMCs in Bonham, Dallas, or 
Phoenix, to the RO's request for medical records.

VA has constructive notice of documents in its possession.  
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The Board 
therefore finds that, as VA has constructive notice of any 
records of treatment of the veteran since his separation from 
service for gastrointestinal complaints at the VAMCs in 
Bonham, Dallas, El Paso and Phoenix, further efforts should 
be made to determine whether such records actually exist, 
and, if so, associate them with the other evidence in the 
claims file.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should request that the VA 
Medical Centers at Bonham, Dallas, Texas, 
El Paso, and Phoenix, provide copies of 
any and all records of treatment of the 
veteran since August 1970.  The RO should 
ensure that a response is received from 
each facility.  

2.  The RO should then review any 
additional records together with the 
evidence previously received to determine 
if the veteran has presented a well-
grounded claim.  If the claim is well 
grounded and the benefit sought is not 
granted by the RO, any further 
development such as an examination and/or 
medical opinion to determine the 
likelihood that any current stomach or 
gastrointestinal disorder is linked to 
the veterans service should be 
accomplished.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration.  






The purpose of this REMAND is to obtain clarifying medical 
information which may be in possession.  The requested 
actions should be accomplished as expeditiously as possible.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless or until he receives further notice from 
the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 2 -
